DETAILED ACTION

Status of the Application

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claim 1 has been cancelled.
3.  Claims 2-14 are allowed.

Reasons for Allowance
Examiner agrees with applicant’s arguments filed on 8/9/2021.  Stawar discloses a shopping system configured to register products stored in a cart having a basket under which an RFID reader and RFID antennas located anywhere are installed (Figure 1).  However, the limitations on a checkout counter as claimed including  a reading apparatus, an antenna, an antenna moving mechanism and a controller, in combination with the other limitations on independent claim 2 are novel and non-obvious over the prior art of record. Therefore, the present invention is in condition for allowance.


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687